375 U.S. 21 (1963)
NEWSOME
v.
NORTH CAROLINA.
No. 11, Misc.
Supreme Court of United States.
Decided October 14, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF NORTH CAROLINA.
Petitioner pro se.
Thomas Wade Bruton, Attorney General of North Carolina, and Ralph Moody, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of North Carolina for further consideration in light of Gideon v. Wainwright, 372 U. S. 335.
MR. JUSTICE HARLAN, for the reasons stated in his dissenting opinion in Pickelsimer v. Wainwright, ante, p. 3, would have withheld disposition of this petition for certiorari until the disposition, after argument, of that case.